Eonorable Julian E. Weisler
County Attorney
Washington County
Brenham, Texas

Dear Sir:                Opinion Number O-1292
                         Re: Disposition of levee
                             improvement bondssafter
                             some have been paid and
                             cancelled.

          We have your letter requesting our opinion as to
the disposition of bonds of Washington County Improvement
District Number One which have been paid and cancelled by
the County Treasurers of Waahington County.

           The facts underlying your question are that in
January oft 3.911, Washington County Improvement District
Number Cne issued $57,000 in bonds, maturing from 1914 to
1951, inclusive, for the purpose of construating levees in
the southeastern portion of the county, and that the County
Tr8asUr8r  having paid all of suoh bonds nom declines to
deliver same to the governing board of the District in
compliande with their replest to surrender same for de-
structlon.
           Washington County Improvement District Number One
was established pursuant to Chapter 2, Title 83, of the
Ravised CiVtl  Statutes, 1911, Articles 5530 to 5584, Artiole
5555 thereof states, in part:
          "And said Commissioners 1 Court shall provide
     for a.sinking fund for the payment of bonds issued
     by such district, and which shall be set forth in
     a well bound book; and said book shall at all times
     be open to the inspection of all parties interestsd
     in said district, etiher as taxpayers or bondholders:
     and upon the payment of any bonds an entry thereof
     shall be made in said book. The county clerk Shall
     receive f or                 recording all bonds
     and other instruments of the Improvement District
     the same fees as provided for other like records."
Honorable Julian B. Weisler, page #2, O-1292



          Article 5564 provides that3

          "It shall be the duty of the County Treasurer
     to open an account with the Improvement District
     and to keep an accurate aacount of all moneys
     paid out by him. He shall pay out no money 8x-
     cept upon a VOuoh8r signed by two of the Improve-
     ment Commissioners and countersigned by the
     County Judge; and as often as required by said
     Improvement Commissioners orthe Commissioners*
     Court, he shall render a correct acaount to them
     on all iiEittepZi%Xiiiiig~ --
     --                               ?%iZiiXal-oon-
                                                -
     dition --
            of such distr1ct.w

          In the opinion of this department the County Treas-
urer acts as the 8x officio treasurer of Said district and,
as such; was required to reaeiv'e all moneys paid to the
district and to disburse such moneys upon proper order
signed by two commissioners of the district and counter-
signed by the County Judge. The Other requirement being
that he should keep an accurate reoord of all moneys re-
ceived for the district and all moneys paid out for the
district. It follows that the law aontemplated the re-
cords, provided to be kept by him.and which he is directed
to preserve, would be sufficient to relieve him of any
further responsibility as to receiptsand   disbursements of
funds for such di.strict. Aacordingly, when bonds have been
pald and SUbS8qU8ntly ooncalled or perforated, we think
the bonds should be delivered to the govern1     board of the
Improvement District to be disposed of in Suo"ff manner as
is deemed best.

          We find no law requiring the d8StrUotion of "paid
and cancelled bads."   HOW8V8r,  as a precaution, it seems
advisable to destroy.suoh bonds , and that if records have
been acaurately kept plainly showing that all outstanding
bonds had finally been paid and oancelled, such records
would be sufficient to prove the final discharge of all
such obligations.
          It occurs to us that under Artiole 6555 it was
intended that the County Clerk should be the custodian of
the bonds and that the County Treasurer was required only
to receive and pay moneys of the distriot pursuant to
orders by the proper officials, but in either event we are
of the opinion that the bonds should be delivered to the
Honorable Julian E. Weisler, page #3, O-1292



governing board of the distriot for destruction, taking
their receipt therefOr*


                                 Very truly yours

                             ATTORNEY GENERAL OF TEXAS

                             s/ Clarence E. Crowe


                                     Clarence E. Crow8
                                             Assistant




CEC-s/og



APPROVED NOV. 8, 1939

s/ Gerald C. Mann

ATTORNEY GEKERAL OF TEXAS


Approved Opinion Committee
By BWB, Chalrmsn